 Case 5:20-cv-01559-JGB-SHK Document 30-11 Filed 12/14/20 Page 1 of 5 Page ID #:487



1    SAMANTHA CHOE (SBN: 252002)
     schoe@cov.com
2    ADDISON THOMPSON* (SBN: 330251)
     athompson@cov.com
3    SYLVIA HUANG (SBN: 313358)
     syhuang@cov.com
4    ANNIE SHI (SBN: 327381)
     Covington & Burling LLP
5    415 Mission St., Ste. 5400
     San Francisco, CA 94105
6    Telephone: (415) 591-6000
7    JENNIFER STARK (SBN: 267062)
     Jennifer.Stark@disabilityrightsca.org
8    AARON FISCHER (SBN: 24739
     Aaron.Fischer@disabilityrightsca.org
9    ANNE HADREAS (SBN: 253377)
     Anne.Hadreas@disabilityrightsca.org
10   SARAH GREGORY (SBN: 303973)
     Sarah.Gregory@disabilityrightsca.org
11   KIM PEDERSON (SBN: 234785)
     Kim.Pederson@disabilityrightsca.org
12   Disability Rights California
     1330 Broadway, Suite 500
13   Oakland, CA 94612
     Telephone: (510) 267-1200
14   Facsimile: (510) 267-1201
15   Attorneys for Plaintiffs
16   * C.D. California admission application forthcoming
17
                                UNITED STATES DISTRICT COURT
18
                            CENTRAL DISTRICT OF CALIFORNIA
19
                                      EASTERN DIVISION
20
     RICHARD HART et al., individually and on         Case No. 5:20-cv-1559-JGB-SHK
21
     behalf of all others similarly situated,
22                                                    DECLARATION OF JOSE MARIN
                  Plaintiffs,
23                                                    Date: TBD
     v.                                               Time: TBD
24                                                    Judge: Hon. Jesus G. Bernal
                                                      Courtroom: 7D
25   STEPHANIE CLENDENIN, Director of
     California Department of State Hospitals, in     Compl. filed: 08/05/2020
26   her official capacity et al.,
27
                  Defendants.
28


                                     DECLARATION OF JOSE MARIN
 Case 5:20-cv-01559-JGB-SHK Document 30-11 Filed 12/14/20 Page 2 of 5 Page ID #:488



 1                            DECLARATION OF JOSE MARIN
 2   I, Jose Marin, hereby declare:
 3         1.    I make this declaration based on my own personal knowledge and if called
 4   to testify I could and would do so competently as follows:
 5         2.    I am currently a patient at Patton State Hospital (Patton) in San Bernardino
 6   County, California.
 7         3.    In recent months, I have experienced two quarantines due to exposure to
 8   COVID-19 at Patton. Because of this, I am extremely anxious about my health and
 9   worried that I might die if I catch COVID-19.
10     Patton is a crowded facility where patients share common spaces and that lacks
11                                      adequate sanitation.
12         4.    From watching the news on television, I have learned that COVID-19 can be
13   very dangerous for people like me who live in crowded conditions like Patton. I have
14   also learned from the news that COVID-19 can make people with diabetes, like me, very
15   sick. Knowing this makes me extremely stressed about my situation here at Patton.
16         5.    Currently, I am housed on Unit 24 at Patton. Unit 24 houses about fifty
17   patients.
18         6.    I am in a four-man room with three roommates. In comparison to the other
19   rooms I have seen on Unit 24, ours is one of the biggest. Even though it is one of the
20   biggest rooms on the unit, there are only six or seven steps in between my bed and my
21   roommates’ beds.
22         7.    On Unit 24, we have a day hall that is used by all of the patients on the unit.
23   We also share two bathrooms and three telephones.
24         8.    Currently, we do not have access to wipes or sanitizers to clean the phones
25   before and after we use them.
26         9.    We eat our meals together in a dining hall where we sit at tables that are so
27   small that we are basically shoulder-to-shoulder with each other.
28

                                                 2
                                      DECLARATION OF JOSE MARIN
 Case 5:20-cv-01559-JGB-SHK Document 30-11 Filed 12/14/20 Page 3 of 5 Page ID #:489



 1         10.    Unit 24 is connected to Unit 25, which also has about fifty patients. The two
 2   units share a common day hall where patients from both units interact with each other.
 3   We also share a common hallway with Unit 25.
 4         11.    At Patton, I also have been housed on Unit 37, which is in another building.
 5   I have heard that units in that building now house only women. From what I remember
 6   from being housed on Unit 37, it was very similar to Unit 24. Patients all shared
 7   bedrooms, bathrooms, common areas, telephones and dining halls.
 8         12.    I have not observed Patton staff cleaning or sanitizing the unit any more than
 9   they did before COVID-19 started spreading at Patton.
10         13.    On Unit 24, we do not have access to hand sanitizer. We can wash our
11   hands with soap and water in the bathrooms. During the weekdays, the janitor comes in
12   daily to fill the soap dispensers and provide just enough paper towels to get us through to
13   the next day. Another janitor comes on the weekends. That janitor does not provide us
14   with enough soap and paper towels to last until the next day. When we run out of soap or
15   paper towels, we have to ask the staff to open the janitorial closet to allow us to get soap
16   to refill the dispensers or to replenish the paper towels. The staff sometimes does not
17   immediately respond to these requests and we’ve had to wait for hours to be provided the
18   necessary cleaning supplies.
19     I experienced quarantine for the first time this summer when there was a major
20                              outbreak of COVID-19 on Unit 24.
21         14.    Around the beginning of August of this year, there was a major outbreak of
22   COVID-19 on Units 24 and 25. About half of the patients on Unit 24 tested positive for
23   COVID-19 and were moved to Unit EB-11, where I heard that Patton is housing patients
24   who are infected with the virus.
25         15.    Those of us who did not test positive for COVID-19 were put on quarantine
26   in our unit. Quarantine meant that we could not leave the unit to eat our meals or go
27   outside.
28

                                                   3
                                        DECLARATION OF JOSE MARIN
 Case 5:20-cv-01559-JGB-SHK Document 30-11 Filed 12/14/20 Page 4 of 5 Page ID #:490



 1          16.   Though I did not test positive for COVID-19, the quarantine period was very
 2   stressful.
 3          17.   I observed that patients who tested positive were moved out of Unit 24, but
 4   this did not happen all at once. I saw groups of patients being moved after their test
 5   results came back. A few days after, a group of over ten patients who tested positive was
 6   moved out of Unit 24.
 7          18.   Two of my roommates tested positive. I remember that they stayed on the
 8   unit, in our room, for a few days before they were moved to EB-11. I heard that this was
 9   because there wasn’t any more space on our unit to isolate them before moving them, and
10   Patton was making more room for patients on EB-11. I remember feeling like I did not
11   know if I was going to live or die at the time.
12          19.   Because so many people were testing positive on Unit 24, Patton staff told
13   us that we had to stay in our rooms during the quarantine period. We were told that we
14   could not watch TV in the day room. Staff also required us to eat our meals in our
15   bedrooms. Supposedly, this was to prevent patients from exposing each other to COVID-
16   19. However, I do not feel like Patton’s attempts to keep us isolated inside of our rooms
17   worked very well. Patients came out of their rooms to use the telephones and bathrooms
18   and to walk the halls. Staff did not always tell patients to go back to their rooms. Also,
19   isolation did not make much sense by that time because we had all been exposed to
20   COVID-19 and could potentially infect each other.
21          20.   We were cooped up in quarantine for about a month. One patient from our
22   unit died after testing positive for COVID-19 and going to EB-11. I knew him well
23   because we used to go to church services together. I believe that he was in his 60s, but he
24   always seemed strong to me. I am very sad to have lost one of my friends here at Patton.
25       We were exposed to COVID-19 again at the beginning of October and put on
26                                   quarantine a second time.
27          21.   During the first week of October, we were put on quarantine again.
28

                                                   4
                                      DECLARATION OF JOSE MARIN
Case 5:20-cv-01559-JGB-SHK Document 30-11 Filed 12/14/20 Page 5 of 5 Page ID #:491




1          22.    One afternoon, at the end of the first week of October, a nurse was doing my
2    fingerstick for diabetes. While she was doing this, another nurse came up to her and said
 3   that a staff member tested positive and our unit was being put on quarantine again. I saw
 4   this nurse reading from a page, and I heard her say that Units 26 and 27 were also put on
 5   quarantine, as well as a few units in the building where the units numbered in the 30s are
 6   located. I could not believe what I was hearing. I could not believe that we had been
 7   exposed again.
 8         23.    All I know about this quarantine is what I learned from the conversation I
 9   overheard between the two nurses while I was getting my fingerstick. It is frustrating and
10   scary that Patton does not give patients official information about what is happening.
11         24.    At this time, we have been on quarantine continuously for over one month.
12   This means that we have not been able to leave our unit at all for over one month. Staff
13   have not told us the reasons why our quarantine has been extended or when we might get
14   off of quarantine.
15         25.    Being exposed to COVID-19 and put on quarantine again makes me feel
16   stressed, anxious, and depressed. I wake up every morning, not knowing if I am going to
17   be infected. I am grateful that I have not yet tested positive for COVID-19. However, I
18   wake up every morning afraid, not knowing ifl am going to become infected.
19
20   I declare under penalty of perjury of the laws of the State of California and the United
21   States that the foregoing is true and correct. Executed on the   -�\9_______ day of November,
22   2020 in Patton, California.
23
                                                              ..
24
                                                             Jose Marin
25
26
27
28

                                                  5
                                     DECLARATION OF JOSE MARIN
